Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


DETAILED ACTION
EXAMINER’S AMENDMENT
1.	An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
2.	Authorization for the following examiner’s amendment was given in a telephone interview with applicant’s representative, Congzhou Zhou, on November 1, 2021. The application has been amended as follows: 

3.	in the claims: 
*Claims 1 and 8 have been amended to incorporate the limitation of claim 2.
* canceling claims 2 and 9.
* Claims 3, 4, 10, 11 have been amended to fix some antecedent basis issues. 
* Claims 15-20 have been canceled for being non-elected claims. 

	Please Rewrite the Claims as follow:

1. (Currently Amended) A wireless communication method, used in a coordinated multipoint system comprising a plurality of nodes, wherein the method comprises:
predicting a first delay difference between receiving, by a terminal device, downlink data from a beam A of a first node and receiving, by the terminal device, downlink data from a beam B of a second node, wherein the terminal device is located in a coverage area in which the beam A intersects with the beam B, and wherein predicting the first delay difference comprises:
	obtaining a second delay difference between receiving, by the terminal device, a downlink pilot signal from the beam A of the first node and receiving, by the terminal device, a downlink pilot signal from the beam B of the second node; and
	predicting the first delay difference based on the second delay difference; and
determining a first adjustment time period based on the first delay difference, wherein the first adjustment time period is used to adjust a transmission time in which the first node transmits the downlink data to the terminal device by using the beam A, and wherein a delay difference between receiving, by the terminal device, the downlink data from the beam A and receiving, by the terminal device, the downlink data from the beam B is less than a predetermined value.

2. (Cancelled) 

3. (Currently Amended) The method according to claim [[2]] 1, wherein before the first node transmits the downlink data to the terminal device by using the beam A and the second node transmits the downlink data to the terminal device by using the beam B, the downlink pilot signal from the beam A of the first node and the downlink pilot signal from the beam B of the second node are cell-level pilot signals.

4. (Currently Amended) The method according to claim [[2]] 1, wherein when the first node transmits the downlink data to the terminal device by using the beam A and the second node transmits the downlink data to the terminal device by using the beam B, the downlink pilot signal from the beam A of the first node and the downlink pilot signal from the beam B of the second node are user-level pilot signals.


obtaining a third delay difference between receiving, by the first node using the beam A, an uplink reference signal transmitted by the terminal device and receiving, by the second node using the beam B, an uplink reference signal transmitted by the terminal device; and
predicting the first delay difference based on the third delay difference.

6. (Original) The method according to claim 5, wherein the method further comprises:
controlling the first node and the second node to simultaneously transmit correction signals in an uplink/downlink switching guard period;
obtaining a time in which the first node receives a correction signal sent by the second node and a time in which the second node receives a correction signal sent by the first node; and
determining a fourth delay difference between an intermediate radio frequency channel of the first node and an intermediate radio frequency channel of the second node based on the time in which the first node receives the correction signal sent by the second node and the time in which the second node receives the correction signal sent by the first node; and
wherein the predicting the first delay difference based on the third delay difference comprises:
predicting the first delay difference based on the third delay difference and the fourth delay difference.

7. (Original) The method according to claim 1, wherein the method further comprises:
determining a second adjustment time period for the first node based on the first adjustment time period, wherein the second adjustment time period for the first node is used to adjust a transmission time in which the first node transmits a user-level pilot signal to the terminal device in the first node by using the beam A.

8. (Currently Amended) A control device, used in a coordinated multipoint system comprising a plurality of nodes, wherein the control device comprises:
at least one processor; and
a non-transitory computer-readable storage medium coupled to the at least one processor and 
predict a first delay difference between receiving, by a terminal device, downlink data from a beam A of a first node and receiving, by the terminal device, the downlink data from a beam B of a second node, wherein the terminal device is located in a coverage area in which the beam A intersects with the beam B, and wherein predicting the first delay difference comprises:
	obtaining a second delay difference between receiving, by the terminal device, a downlink pilot signal from the beam A of the first node and receiving, by the terminal device, a downlink pilot signal from the beam B of the second node; and
	predicting the first delay difference based on the second delay difference; and
determine a first adjustment time period based on the first delay difference, wherein the first adjustment time period is used to adjust a transmission time in which the first node transmits the downlink data to the terminal device by using the beam A, and wherein a delay difference between receiving, by the terminal device, the downlink data from the beam A and receiving, by the terminal device, the downlink data from the beam B is less than a predetermined value.

9. (Cancelled) 

10. (Currently Amended) The control device according to claim [[9]] 8, wherein before the first node transmits the downlink data to the terminal device by using the beam A and the second node transmits the downlink data to the terminal device by using the beam B, the downlink pilot signal from the beam A of the first node and the downlink pilot signal from the beam B of the second node are cell-level pilot signals.

11. (Currently Amended) The control device according to claim [[9]] 8, wherein when the first node transmits the downlink data to the terminal device by using the beam A and the second node transmits the downlink data to the terminal device by using the beam B, the downlink pilot signal from the beam A of the first node and the downlink pilot signal from the beam B of the second node are user-level pilot signals.

12. (Original) The control device according to claim 8, wherein the programming instructions 
obtain a third delay difference between receiving, by the first node using the beam A, an uplink reference signal transmitted by the terminal device and receiving, by the second node using the beam B, an uplink reference signal transmitted by the terminal device; and
predict the first delay difference based on the third delay difference.

13. (Original) The control device according to claim 12, wherein the programming instructions instruct the at least one processor to:
control the first node and the second node to simultaneously transmit correction signals in an uplink/downlink switching guard period;
obtain a time in which the first node receives a correction signal sent by the second node and a time in which the second node receives a correction signal sent by the first node; and
determine a fourth delay difference between an intermediate radio frequency channel of the first node and an intermediate radio frequency channel of the second node based on the time in which the first node receives the correction signal sent by the second node and the time in which the second node receives the correction signal sent by the first node; and
wherein the predicting the first delay difference based on the third delay difference comprises:
predicting the first delay difference based on the third delay difference and the fourth delay difference.

14. (Original) The control device according to claim 8, wherein the programming instructions instruct the at least one processor to:
determine a second adjustment time period for the first node based on the first adjustment time period, wherein the second adjustment time period for the first node is used to adjust a transmission time in which the first node transmits a user-level pilot signal to the terminal device in the first node by using the beam A.

15-20. (Cancelled) 







Allowable Subject Matter
Claims 1, 3-8 and 10-14 (Renumbered 1 – 12) are allowed.
 
The following is an examiner’s statement for reasons for allowance:
Claims 1, 3-8 and 10-14 are allowable over prior art since the prior art taken individually or in combination fails to particularly disclose, fairly suggest, or render obvious the following italic limitation:
	In Claim 1, wherein predicting the first delay difference comprises:	obtaining a second delay difference between receiving, by the terminal device, a downlink pilot signal from the beam A of the first node and receiving, by the terminal device, a downlink pilot signal from the beam B of the second node; and predicting the first delay difference based on the second delay difference; and determining a first adjustment time period based on the first delay difference, wherein the first adjustment time period is used to adjust a transmission time in which the first node transmits the downlink data to the terminal device by using the beam A, in combination with the other limitations recited as specified in claim 1. 
	In Claim 8, and wherein predicting the first delay difference comprises: obtaining a second delay difference between receiving, by the terminal device, a downlink pilot signal from the beam A of the first node and receiving, by the terminal device, a downlink pilot signal from the beam B of the second node; and predicting the first delay difference based on the second delay difference; and determine a first adjustment time period based on the first delay difference, wherein the first adjustment time period is used to adjust a transmission time in which the first node transmits the downlink data to the terminal device by using the beam A, in combination with the other limitations recited as specified in claim 8.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”  :



Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KHALED M KASSIM whose telephone number is (571)270-3770. The examiner can normally be reached 10:00 am - 6:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/KHALED M KASSIM/Primary Examiner, Art Unit 2468